Name: Commission Regulation (EEC) No 2838/93 of 18 October 1993 amending Regulation (EEC) No 1579/93 in respect of aid for milk producers in Portugal
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  processed agricultural produce;  economic policy
 Date Published: nan

 19 . 10. 93 Official Journal of the European Communities No L 260/7 COMMISSION REGULATION (EEC) No 2838/93 of 18 October 1993 amending Regulation (EEC) No 1579/93 in respect of aid for milk producers in Portugal 1 . The second paragraph of Article 2 is deleted. 2. The following paragraph is added to Article 3 : '4. Aid shall be paid as follows : (a) For producers submitting an aid application rela ­ ting to the delivery quota, the competent authority shall pay the aid directly to the producers or via the purchaser each month on the basis of a decla ­ ration from the purchaser showing the quantity delivered during the previous month and after checking the quantity actually eligible and compli ­ ance with the guaranteed total quantity for delive ­ ries . (b) For producers submitting an application relating to the direct sales quota, the aid shall be paid at the end of the marketing year after checks have been carried out on the quantity actually eligible and compliance with the guaranteed total quantity for direct sales.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No739/93 of 17 March 1993 on the application of the common price for milk powder in Portugal ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 1 579/93 (2) lays down detailed rules for the application of the aid scheme for milk producers in Portugal ; whereas the Portuguese authorities have had serious problems in applying the scheme since its introduction on 1 April 1993 ; whereas certain of the scheme's rules must be amended in order not to discourage producers who wish to abandon milk production to lighten the administrative burden ; Whrereas this scheme entered into force on 1 April 1993 ; whereas the detailed rules for its application must apply from that same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1579/93 is hereby amended as follows : Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 77, 31 . 3 . 1993, p. 4. (2) OJ No L 152, 24. 6. 1993, p. 12.